Citation Nr: 0125321	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-25 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied as not well grounded 
claims for service connection for hearing loss and tinnitus.  
In July 2001, the veteran appeared and testified at a 
personal hearing at the RO which was conducted by C. W. 
Symanski, who is the member of the Board responsible for 
making a determination in this case.  38 U.S.C.A. § 7102(b) 
(West 1991).


REMAND

In the most recent Supplemental Statement of the Case (SSOC) 
dated in November 1999, the RO denied as not well grounded 
claims for service connection for bilateral hearing loss and 
tinnitus.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well grounded claim.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  It would 
be potentially prejudicial to the veteran if the Board 
adjudicated the claims on appeal without prior RO review 
under the standard of review currently in effect.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO).  On 
remand, the RO should determine whether any additional 
development or notice is warranted under the VCAA and its 
implementing regulations, and adjudicate the claim on the 
merits.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.

2.  Thereafter, the RO should readjudicate the 
claims for service connection for bilateral 
hearing loss and tinnitus.  If any benefit 
sought on appeal remains denied, the veteran 
and his representative should be provided with 
an SSOC.  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




